SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

672.1
CA 11-00160
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
CITY OF BUFFALO, PETITIONER-APPELLANT,

                     AND                                         ORDER

BUFFALO POLICE BENEVOLENT ASSOCIATION, INC.,
RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


GOLDBERG SEGALLA LLP, BUFFALO (JULIE P. APTER OF COUNSEL), FOR
PETITIONER-APPELLANT.

LAW OFFICES OF W. JAMES SCHWAN, BUFFALO (W. JAMES SCHWAN OF COUNSEL),
FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered April 20, 2010 in a proceeding pursuant to CPLR
article 75. The order denied the petition for a stay of arbitration.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the first ordering
paragraph and dismissing the petition and as modified the order is
affirmed without costs.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court